internal_revenue_service p o box cincinnati oh number release date date date legend x name y employer b dollars amounts c dollars amount department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students dear our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program called x the purpose of x is to establish and operate an educational scholarship program for the dependent_children of the employees of y award amounts under x cannot exceed the cost of tuition must be used for undergraduate studies at an accredited educational letter catalog number 58264e institution and are eligible for renewal up to three additional years or until completion of a vocational associate or bachelor’s degree is earned whichever occurs first awards may not be used by the recipient toward other education related expenses such as books room and board course materials laboratory fees and or transportation to advertise x you will ensure that the employees of y become aware of x through emails and through y’s newsletter these materials will provide details about x as well describe the application process and the eligibility criteria to determine eligibility for x you will use the following criteria e e e applicants must be in their final year of high school or currently enrolled in a post- secondary school have a minimum gpa of and have been accepted to a university college vocational school or certification program at a qualified educational_institution both the employee and the applicant must be a citizen or national of the united_states or a legal resident via a green card or work visa applicants must be dependent_children of employees of y who have worked full- time thirty hours per week or more for at least one year for y furthermore you define dependent_children of employees as a biological or adopted_child of an employee that has the same principal_place_of_abode as the employee for more than one-half of each calendar_year and either has not attained the age of is a student who has not attained the age of and has not provided more than one-half of their own support or filed a joint tax_return with a spouse for the calendar_year in addition a stepchild foster_child or grandchild a domestic partner’s child or a child who has been an employee’s ward for at least months under a court-approved legal guardianship immediately prior to submitting an application may be considered a dependent and thus eligible for x if the child has not attained the age of has lived with the eligible_employee for at least months immediately prior to submitting an application and meets one of the following the child is the employee’s dependent for federal_income_tax purposes the employee provides more than of the child’s financial support or the child lives primarily with the employee when the child is not away at school recipients of x will be chosen by a selection committee consisting of at least three individuals appointed by your trustees based on their experience in business and education fields and who are completely independent from an employee or family_member of you and x furthermore committee members will serve until they either resign or are removed or replaced by your trustees to apply for x applicants must submit a completed application with numerous attachments including official transcripts letters of recommendations from unrelated individuals and an essay letter catalog number 58264e to evaluate applications and select recipients the selection committee will consider the applicant's prior academic performance extracurricular activities community involvement and demonstration of leadership statement of goals and aspirations financial need letters of recommendation you will notify the recipients and verify they are enrolled in a qualified educational_institution awards are paid directly to the school of enrollment for the awarded applicant and may be used only for tuition under no circumstances will funds be disbursed to the award recipient or the recipient’s parent s guardian s if a recipient withdraws from the educational_institution before completion of the academic period or program covered by the scholarship the school must send any refund of the scholarship back to you not the recipient renewal is contingent upon satisfactory academic performance and the continuation of the x program furthermore the recipient may not be considered ineligible for a further grant simply because the individual's parent guardian is no longer employed by y ifa grant is awarded for a period of more than one academic year subject_to renewal the standards for renewal must be based solely upon nonemployment related factors such as need and maintenance of scholastic standards renewal may not be denied because the parent guardian has previously terminated employment with the employer you plan to conduct your scholarship program in accordance with sections dollar_figure through dollar_figure of revproc_76_47 you currently plan to award up to four scholarship grants per year in the range of v dollars and expect to meet the percent test of section dollar_figure of revproc_76_47 in the future you plan to increase the total number of scholarships you award to as many as eight scholarships totaling as much as c dollars so long as the total number of scholarships awarded does not exceed percent of the number of employees’ children who can be shown to be eligible for scholarships each year you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter catalog number 58264e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular e e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer letter catalog number 58264e you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58264e
